Citation Nr: 0328464	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to July 10, 2001, 
for an increased 30 percent rating for service-connected 
status post meniscectomy of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to a service-
connected left knee disorder.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to a 
service-connected left knee disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision which granted an increased 
rating for service-connected status post meniscectomy of the 
left knee, from 20 to 30 percent, effective July 10, 2001; 
the veteran appeals for an earlier effective date for the 
increased rating.  [The Board notes that service connection 
and a 10 percent rating are separately established for left 
knee arthritis, but questions concerning that rating and 
effective date are not on appeal.]  The veteran also appeals 
the RO's October 2001 decision which denied service 
connection for degenerative joint disease of the right knee 
and lumbar spine, claimed as secondary to a service-connected 
left knee disorder. 


FINDINGS OF FACT

1.  On July 10, 2001, the RO received the veteran's claim for 
an increase in a 20 percent rating for his service-connected 
status post meniscectomy of the left knee.  The RO thereafter 
increased the rating to 30 percent for this left knee 
disability, effective July 10, 2001.  This left knee 
disability did not increase in severity on any date within 
the year preceding the July 10, 2001 claim.

2.  The veteran did not develop a chronic right knee disorder 
in service or for many years thereafter, and it was not 
caused by any incident of service.  A right knee disorder 
also was not caused or permanently worsened by his service-
connected left knee disorder.   

3.  The veteran did not develop a chronic lumbar spine 
disorder in service or for many years thereafter, and it was 
not caused by any incident of service.  A low back disorder 
also was not caused or permanently worsened by his service-
connected left knee disorder.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 10, 
2001, for the increased 30 percent rating for service-
connected status post meniscectomy of the left knee, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).

2.  A right knee disorder was not incurred or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).

3.  A lumbar spine disorder was not incurred or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1968 to July 1971.  In December 1968, he underwent a left 
knee medial meniscectomy.  A January 1969 treatment report 
noted complaints of back pain for which he was given 
medication.  The report indicated that he was still on 
crutches following his knee surgery.  No follow-up treatment 
for this condition was indicated.  

A March 1969 treatment report noted complaints of left knee 
pain.  The report of a physical examination, dated in April 
1969, noted instability in the left knee.  A July 1969 
treatment report noted only minimal symptoms of pain or 
disability in the left knee after prolonged standing.  The 
report noted that he could run without impairment.  Physical 
examination revealed well healed scars and normal stability 
of the left knee.  The report of his separation examination, 
performed in May 1971, noted the veteran's service history of 
a meniscectomy of the left knee.  The report indicated that 
he had no current problems due to this condition.  Physical 
examination at that time revealed normal findings concerning 
his spine and lower extremities.   A medical history report, 
taken at that time, was silent as to complaints of recurrent 
back pain.  The veteran was released from active duty on July 
29, 1971.

In August 1971, the veteran filed a claim seeking service 
connection for a left knee disorder.  

An RO rating decision, dated in October 1971, denied service 
connection for a left knee disorder based on the veteran's 
failure to report for a VA physical examination.  

In March 1975, the veteran filed to reopen his claim for 
service connection for a left knee disorder.  

In May 1975, the veteran was hospitalized for right knee 
pain.  At that time, he indicated that he had injured his 
knee for the first time 8 months ago playing basketball, and 
the swelling subsided in two months.  He stated that four 
months ago he reinjured the right knee playing basketball.  
He said that two weeks ago he jumped over a fence and the 
right knee went out when he hit the ground.  The report 
diagnosed probable torn cartilage of the right knee, and 
noted that he was started on physical therapy.

An RO rating decision, dated in August 1975, denied service 
connection for a left knee disorder based on the veteran's 
failure to report for a VA physical examination.  

Medical treatment reports, dated from July 1980 to March 
1981, revealed treatment for a fractured right distal tibia 
requiring a closed reduction.  

On November 3, 1999, the veteran filed a claim seeking 
service connection for a left knee disorder.  

A letter from Dr. Mimeles, dated in December 1998, noted that 
the veteran had injured his left knee and back in a recent 
post-service bus accident.  The report noted his service 
injury to his left knee, and noted that he said that "he had 
not seen anybody in years and years and the knee was 
essentially asymptomatic until the bus accident."  As for 
his back disorder, the report stated, "He denied any back 
problems prior to this injury."  Physical examination of the 
left knee revealed definite signs and symptoms of arthritis 
in the left knee with what appears to be a large meniscal 
cyst.  Examination of the back revealed pain on motion of the 
thoracic spine.

An MRI of the left knee, performed in January 1999, showed an 
absent medial meniscus, a torn anterior cruciate ligament, 
and moderate osteoarthritis throughout the knee joint and 
patellar femoral joint. 

An MRI of the lumbosacral spine, performed in January 1999, 
showed very minimal generalized disc bulges at L3-L4 and L4-
L5, and mild disc space narrowing at L4-L5 on the left.  

A treatment letter, dated in February 1999, noted the 
findings on the January 1999 MRI of the spine, and indicated 
Dr. Mimeles' opinion that he could not see anything specific 
that could relate the back condition to the bus accident a 
year earlier, other than the obvious soft tissue injury or 
contusions, but nothing structural or mechanical.  A March 
1999 treatment report noted Dr. Mimeles' opinion that the 
veteran's back "certainly could have sustained a strain and 
a flare up of some pre-existing arthritis but this should 
have settled down in this amount of time."

An October 1999 letter was sent by Dr. Mimeles to an 
attorney, with regard to the December 1998 vehicle accident.  
In the letter, the doctor stated:

With regards to this gentleman's back, I 
think the picture is a little clearer in 
that he does not have any significant 
pre-existing problems.  What he has is a 
back on an MRI that one could certainly 
expect to see in a 50 year old gentleman 
especially who has done heavy work.  
Specifically, I do not see a herniated 
disc or compression of any of the neural 
elements to account for the back pain and 
pain radiating down the right leg with 
numbness and tingling.   

In December 1999, a VA general physical examination was 
conducted.  The report noted the veteran gave a twenty year 
work history as a pilot, and he said that his last employment 
was in construction for a contracting company.  The veteran 
reported he injured his left knee in service, and injuring 
the left knee and low back in a bus accident 2 years ago.  
Diagnoses at this examinatation included, in part, status 
post left knee trauma and surgery, and status post on the job 
trauma to the left knee and lumbosacral spine.  

In December 1999, a VA examination for joints was conducted.  
X-ray examination of the left knee revealed degenerative 
joint disease.  The report concluded with a diagnosis of 
degenerative joint disease of the left knee.  

In January 2000, the RO issued a rating decision granting 
service connection and a 20 percent rating for status post 
meniscectomy of the left knee, effective November 3, 1999.  
The RO's decision also granted separate service connection 
and a 10 percent rating for degenerative joint disease of the 
left knee, effective November 3, 1999.  The veteran did not 
appeal.

On July 10, 2001, the veteran filed a claim seeking an 
increased rating for his service-connected left knee 
disorder.  He also claimed service connection for disorders 
of the right knee and lumbar spine, secondary to his service-
connected left knee disorder.

In July 2001, the RO sent the veteran correspondence 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.

In September 2001, the veteran submitted medical treatment 
reports in support of his claims.  A treatment summary, dated 
in May 1999, from G. Nutik, M.D., related that, based on his 
history, the veteran may have sustained soft tissue strains 
about the neck, mid back, and low back, as well as soft 
tissue injury about the left knee as a result of an accident 
while riding on a school bus on January 8, 1998.  Dr. Nutik 
also indicated that the veteran had pre-existing arthritis 
about the left knee related to the prior history of knee 
surgery.  A treatment summary, dated in February 2000, noted 
the veteran's service injury to his left knee.  The report 
indicated that he has been told he will eventually require a 
total left knee replacement.  The report also noted a history 
of persistent back pain with radiation into the lower 
extremities ever since an accident involving a bus two years 
earlier.  The report concluded, in part, with diagnosis of 
symptomatic degenerative arthritis of the left knee.  

In October 2001, a VA examination for joints was conducted.  
The examination noted the veteran's history of a service 
injury to his left knee.  He indicated that he did well with 
this condition until about two years ago when he reinjured 
his left knee.  He reported that he fractured his right 
distal tibia and fibula in 1981, but that it healed without 
consequence.  The veteran also reported chronic low back pain 
ever since a motor vehicle accident at work.  Physical 
examination of the back revealed tenderness in the lower 
lumbar spine without spasm or deformity.  Range of motion was 
reduced due to pain.  His left knee exhibited a reduced range 
of motion with crepitation.  There was tenderness and 
swelling in the left knee.  X-ray examination of the knees 
revealed degenerative joint disease, worse on the left.  X-
ray examination of the lumbar spine revealed degenerative 
joint disease of the spine, with bony spurring, narrowing of 
the L3-L4 disc space with spondylosis at this level.  Mild 
reversal of the normal lumbar lordosis was also noted.  The 
examination report concluded with diagnoses of severe 
degenerative joint disease of the left knee with varus 
deformity, moderate degenerative joint disease of the right 
knee with varus deformity, and mild to moderate degenerative 
joint disease of the lumbar spine.  The VA examiner opined 
that the veteran's "right knee and lower back are not 
related to his left knee problem and this was probably an 
injur[y] incurred at his job."

An October 2001 RO decision granted an increased rating for 
status post meniscectomy of the left knee, from 20 to 30 
percent, effective July 10, 2001.  

In November 2002, the veteran submitted lay statements from 
friends, asserting that he broke his right leg and ankle as a 
result of his left knee giving out on him.  At the time of 
this incident, the letters said, he was standing on steps 
cutting a branch off a tree during a barbeque.

A letter, dated in February 2003, was received from Dr. 
Mimeles.  The letter noted the veteran's history of an injury 
to his left knee during service.  Dr. Mimeles indicated that 
this knee has since gone on to severe arthritis.  The letter 
also notes the veteran gave a history of his left ankle 
giving way causing a right ankle injury somewhere around 
1980.

In April 2003, the RO determined that clear and unmistakable 
error had been made in some prior ratings concerning the left 
knee condition.  On correction of such error, the RO 
established service connection, effective from July 30, 1971 
(day after service) for status post meniscectomy of the left 
knee; this condition was rated 0 percent from July 30, 1971, 
20 percent from December 8, 1978, and 30 percent from July 
10, 2001.  The RO also established separate service 
connection and a 10 percent rating for left knee degenerative 
joint disease, effective from December 8, 1998.

In July 2003, the RO issued a rating decision denying service 
connection for status post fracture of the right tibia and 
fibula (claimed as right leg, ankle condition).  It also 
denied entitlement to individual unemployability.  These 
issues are not currently on appeal.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the VA has 
notified the veteran with regard to the evidence necessary to 
substantiate his claims, and of his and the VA's mutual 
responsibilities for obtaining evidence.  Relevant identified 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

1.  Entitlement to an effective date prior to July 10, 2001, 
for an increased 30 percent rating for service-connected 
status post meniscectomy of the left knee.

The RO increased the rating for service-connected status post 
meniscectomy of the left knee, from 20 to 30 percent, 
effective from July 10, 2001.  The veteran seeks an earlier 
effective date for the increased rating.

The file contains a request for an increase in the 20 percent 
rating for the left knee condition, and such was received by 
the RO on July 10, 2001.  Reviewing the file, the Board can 
find no earlier unadjudicated formal or informal claim for an 
increased rating for the left knee condition.  Thus, the 
effective date for the subsequent award of an increased 30 
percent rating must be determined in relation to the July 10, 
2001 claim.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997).

There is no medical evidence that the veteran's left knee 
disorder increased during the year preceding his July 10, 
2001 claim for increase.  Other rating actions which assigned 
different ratings for the left knee disorder were not 
appealed and became final.  38 U.S.C.A. § 7105.  The 
effective date for subsequent increased rating is determined 
in relation to a new claim, which in this case was filed on 
July 10, 2001.  It is not factually ascertainable that this 
left knee condition increased in severity on some date within 
the year preceding the claim.  Therefore, the effective date 
for the increased rating, from 20 percent to 30 percent, for 
the left knee disability may be no earlier than the date of 
VA receipt of the claim, July 10, 2001, being the date 
assigned by the RO.

The preponderance of the evidence is against the claim for an 
earlier effective date for an increased 30 percent rating for 
the status post meniscectomy of the left knee.  Thus, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Service connection for degenerative joint disease of the 
right knee and lumbar spine, claimed as secondary to a 
service-connected left knee condition.

The veteran contends that service connection is warranted for 
degenerative joint disease of the right knee and lumbar 
spine, secondary to his service-connected left knee disorder.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of an established service-connected disability.  
38 C.F.R. § 3.310(a).

A.	Right Knee

The veteran's service medical records from his 1968-1971 
active duty do not show a chronic right knee disorder.  
Following service, the first complaint of a right knee 
disorder was in 1975, after recent injuries playing 
basketball, etc.  He was diagnosed with probable torn 
cartilage of the right knee.  A 2001 VA examination diagnosed 
the veteran with degenerative joint disease of the right knee 
with varus deformity.  The VA examiner opined that the 
veteran's right knee disorder was not related to his left 
knee disorder.   

The evidence shows the veteran did not have a right knee 
disorder in service or for many years thereafter, and a 
current right knee disorder is not related to service.  
Direct service connection is not warranted.  Despite the 
veteran's contentions that a current right knee disorder is 
related to his service-connected left knee disability, as a 
layman he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The competent medical evidence does 
not indicate that the service-connected left knee disorder 
caused or permanently worsened a current right knee disorder.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

As the preponderance of the evidence is against the claim for 
service connection for right knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

B.	Lumbar Spine

The veteran's service medical records do not show a chronic 
lumbar spine disorder.  The service records reveal a single 
treatment for back pain in 1969.  No follow up treatment for 
this condition was indicated, and it is considered to be 
acute and transitory.  The veteran was released from active 
duty service in 1971, and his separation physical noted his 
spine was normal.  

Post-service treatment records are silent as to any back 
disorder until December 1998, many years after his discharge 
from the service.  A letter from Dr. Mineles, dated in 
December 1998, noted that the veteran injured his left knee 
and back in a recent bus accident.  A number of other medical 
records refer to back complaints beginning with a 1998 bus 
accident.  At a VA examination in October 2001, the examiner 
opined that the veteran's lumbar spine disorder was not 
related to his left knee disorder.   

The weight of the credible evidence demonstrates that the 
veteran's current lumbar spine disorder began years after his 
active duty and was not caused by any incident of service.  
Direct service connection is not warranted.  Despite the 
veteran's contentions that a current lumbar spine disorder is 
related to his service-connected left knee disability, as a 
layman he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.  The 
competent medical evidence does not indicate that the 
veteran's service-connected left knee disorder caused or 
permanently worsened a current lumbar spine disorder.  
38 C.F.R. § 3.310; Allen, supra.

As the preponderance of the evidence is against the claim for 
service connection for a low back disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An effective date earlier than July 10, 2001, for an 
increased 30 percent rating for service-connected status post 
meniscectomy of the left knee, is denied.

Service connection for a right knee disorder is denied.

Service connection for a lumbar spine disorder is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



